NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1, 2, 4, 6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an evaporator comprising: a third heat transfer pipe group composed of a plurality of third heat transfer pipes between the first heat transfer pipe group and the second heat transfer pipe group, wherein the first heat transfer pipe group and the third heat transfer pipes include boiling heat transfer surfaces on outer surface sides thereof.
The closest prior art reference is: Numata (2015/0053378 A1):
 Numata discloses an evaporator comprising: a casing in which a refrigerant is stored a discharge port that is provided in an upper part of the casing and discharges an evaporated refrigerant to an outside; a refrigerant supply section that supplies, from an upper portion of a space in the casing, a refrigerant from the outside; a first heat transfer pipe group that is composed of a plurality of first heat transfer pipes through which a liquid to be cooled flows, the plurality of first heat transfer pipes that are disposed so as to be immersed in the refrigerant which is accumulated in a lower portion of the space in the casing, and that are disposed at equal intervals in the liquid refrigerant which is accumulated in the lower portion; flows;
However, Numata does not disclose a third heat transfer pipe group composed of a plurality of third heat transfer pipes between the first heat transfer pipe group and the second heat transfer pipe group, wherein the first heat transfer pipe group and the third heat transfer pipes include boiling heat transfer surfaces on outer surface sides thereof.
Further, there appears to be no reason to modify the apparatus of Numata to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763